Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed August 30, 2021 has been entered.

Applicant's arguments filed August 30, 2021, have been fully considered but they are not found persuasive.

Claims 1, 8-14, 18-32 are pending.  Claims 2-7, 15-17 are canceled.  Claims 20-28, 30-32 are withdrawn.  Claims 1, 8-14, 18-19 and 29 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 18-19 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description requirement.
Claims encompass an antibody variants and fragments because the antibody are claimed generically and do not have the 6 CDRs of the heavy and light chain to function as binding specifically.   As written, the claims read on any immunoglobulin protein that comprises only one single antibody domain although claimed as bispecific antigen binding molecule.  Claims encompass a variant antibody against GP130 or LEPR because the part of claim limitations recite or encompass antibody with less than 6 CDRs.  As written, the claims read on variant antibody with deletion, addition or mutation to other CDR regions or regions which affect CDR region which causes the antibody to not function.  The genus of antibodies as claimed includes variations in the polypeptide including CDRs.  As set forth in the previous office action, mutation of even a single amino acid residue affects antigen binding.  Wu, et al. (Journal of Molecular Biology, 1999. Vol. 294, pages 151-162, as cited on the PTO-892 mailed March 15, 2011) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left column) but certain residues have been identified as important for maintaining conformation.  Additionally, even minor changes in the amino acid sequences of the heavy and light variable regions, 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d.  Additionally, “a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute 
The specification discloses many antibodies including the antibody that binds to GP130 or LEPR but does not disclose the sequences of SEQ ID NO: for all 6 CDRs.  The specification does not provide sufficient written description as to the structural features of the claimed genus of antibodies and the correlation between the chemical structure and function of the genus of antibodies, such as residues that are essential for antigen binding.
 It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure one of skill in the art would not know which residues are essential, which residues are non-essential and what particular sequence 
Skolnick, et al. (Trends in Biotechnology, 2000. Vol. 18, pages 34-39) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based on sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., “Abstract” and “Sequence-based approaches to function prediction”, page 34).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan’s best guess as to function of the structurally related protein (see in particular “Abstract” and Box 2).  
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, 
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. Vol. 307, pages 198-205) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).  Vajdos, et al. (Journal of Molecular Biology, 2002. Vol. 320, pages 415-428) additionally state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left column).  Wu, et al. (Journal of Molecular Biology, 1999. Vol. 294, pages 151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due 
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011) and AbbVie Deutschland GmbH v. Janssen Biotechnology, Ltd. 759 F.3d 1285 (Fed. Cir. 2014) provide holding against generic claims to antibodies whose structure cannot be envisioned from the specific species of structure provided.  Claims encompass antibodies whose structure cannot be envisioned because claims encompass an antibody that binds to the receptor protein.  Antibodies claimed encompass unlimited changed to the structure of antibody because the antibodies only require the function.  The genus of antibodies as claimed includes variations in the entire polypeptide.  AbbVie [AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780, at 1788 (Fed. Cir. 2014)] held (at 1790) that, “Although the number of the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
appears high quantitatively, the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
genus See Ariad, 598 F.3d at 1351 (“[No] bright-line rules govern[] the number of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
that must be disclosed to describe a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 genus claim, as this number necessarily changes with each invention, and it changes with progress in a field.”).
Therefore, antibodies comprising SEQ ID NO: with less than 6 CDRs does not meet the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is 
	Applicants argue that Table 20 disclose 24 bispecific antibodies and example 12 show two of the bispecific antibodies have the claimed function of STAT3 expression.  Applicants further argue that bispecific component anti-GP130 antibody and LEPR antibody was well known to one of skill in the art.  However, only specific antibody combination to make up the bispecific antibody results in the claimed function of heterodimerization of receptors and activation of STAT3.  There is no nexus in the CDR structures between the antibodies which is predictive of additional bispecific antibody with the claimed agonistic function.  Only the specific bispecific antibody with the CDRs or binding sequences identified in the claim provide written description.  The many of the bispecific antibody in Table 20 have the same antiGP130 in combination with different anti LEPR antibody CDR combination.  It was held in AbbVie [AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780, at 1788 (Fed. Cir. 2014)] held (at 1790) that, “Although the number of the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
appears high quantitatively, the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
genus See Ariad, 598 F.3d at 1351 (“[No] bright-line rules govern[] the number of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
that must be disclosed to describe a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 genus claim, as this number necessarily changes with each invention, and it changes with progress in a field.”).



No claims are allowed.  Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646